Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Moore on 2/18/21.
The application has been amended as follows: 
1. (Proposed Amendment) A wireless device, comprising:
at least one antenna;
at least one radio communicatively coupled to the antenna and configured to perform wireless communications according to at least one radio access technology (RAT);
at least one processor communicatively coupled to the at least one radio, wherein the at least one processor is configured to cause the wireless device to:
		negotiate one or more timing parameters associated with a ranging procedure, wherein the one or more timing parameters indicate a time window during which an initiating device can initiate a ranging measurement, and wherein the one or more timing parameters are based, at least in part, on a time required to process timestamps of a measurement round;
		perform a first ranging measurement associated with the ranging procedure; and
		receive, after completion of the first ranging measurement, a message announcing initiation of a second ranging measurement associated with the ranging procedure, wherein the message is received during the time window indicated by the one or more timing parameters.

wherein a first parameter of the one or more timing parameters indicates a responding device’s minimum time between ranging measurements; and
wherein a second parameter of the one or more timing parameters indicates a responding device’s maximum time between ranging measurements.

3. (Original) The wireless device of claim 2,
wherein a third parameter of the one or more timing parameters indicates an initiating device’s minimum time between ranging measurements; 
wherein a fourth parameter of the one or more timing parameters indicates an initiating device’s maximum time between ranging measurements; and
wherein at least one of the first or second parameters is based, at least in part, on either or both of the third and fourth parameters.

4. (Original) The wireless device of claim 1:
wherein the at least one processor is further configured to cause the wireless device to:
	enter, after completion of the first ranging measurement, a power saving mode for a first time period, wherein the first time period is based, at least in part, on the one or more timing parameters.

5. (Original) The wireless device of claim 4,
wherein the first time period is further based, at least in part, on a processing time associated with the first ranging measurement.

6. (Cancelled)

7. (Cancelled)

8. (Cancelled)

9. (Cancelled)

a memory; and
at least one processor in communication with the memory, wherein the at least one processor is configured to:
		negotiate one or more timing parameters associated with a ranging procedure, wherein the one or more timing parameters indicate a time duration during which an initiating device can initiate a ranging measurement, wherein the one or more timing parameters are based, at least in part, on time limits on storing timestamps
		receive, from a neighboring wireless device, an announcement indicating initiation of a first ranging measurement associated with the ranging procedure;
		receive at a first time, a first measurement packet from the neighboring wireless device;
		generate instructions to transmit, at a second time, a second measurement packet to the neighboring wireless device;
		generate instructions to transmit, at a third time, a first report to the neighboring wireless device, wherein the first report is associated with the ranging procedure; and
		receive, after completion of the first ranging measurement, a message announcing initiation of a second ranging measurement associated with the ranging procedure, wherein the message is received during the time duration indicated by the one or more timing parameters.

11. (Original) The apparatus of claim 10,
wherein a first parameter of the one or more timing parameters indicates a responding device’s minimum time between ranging measurements; and
wherein a second parameter of the one or more timing parameters indicates a responding device’s maximum time between ranging measurements.

12. (Original) The apparatus of claim 11,
wherein a third parameter of the one or more timing parameters indicates an initiating device’s minimum time between ranging measurements; 
wherein a fourth parameter of the one or more timing parameters indicates an initiating device’s maximum time between ranging measurements; and


13. (Proposed Amendment) The apparatus of claim 10,
wherein the one or more timing parameters are further based, at least in part, on a time required to process timestamps of a measurement round

14. (Previously Presented) The apparatus of claim 10,
wherein the one or more timing parameters are further based, at least in part, on:
	a processing requirement of the neighboring wireless device; and
	a power saving requirement of the neighboring wireless device.

15. (Proposed Amendment) A non-transitory computer readable memory medium storing program instructions executable by processing circuitry of a wireless device to:
negotiate one or more timing parameters associated with a ranging procedure comprising at least one ranging measurement, wherein the one or more timing parameters indicate a time window during which an initiating device can initiate a ranging measurement, and wherein the one or more timing parameters are based, at least in part, on a time required to process timestamps of a measurement round or time limits on storing timestamps
	receive, from a neighboring wireless device, an announcement indicating initiation of a first ranging measurement associated with the ranging procedure;
	receive at a first time, a first measurement packet from the neighboring wireless device;
	transmit, at a second time, a second measurement packet to the neighboring wireless device;
	transmit, at a third time, a first report to the neighboring wireless device, wherein the first report is associated with the ranging procedure; and
	receive, after completion of the first ranging measurement, a message announcing initiation of a second ranging measurement of the ranging procedure, wherein the message is received during the time window indicated by the one or more timing parameters.


wherein the one or more timing parameters are further based, at least in part, on power saving requirements

17. (Previously Presented) The non-transitory computer readable memory medium of claim 15,
wherein the one or more timing parameters are further based, at least in part, on:
	a processing requirement of the neighboring wireless device; and
	a power saving requirement of the neighboring wireless device.

18. (Original) The non-transitory computer readable memory medium of claim 15,
wherein a first parameter of the one or more timing parameters indicates a responding device’s minimum time between ranging measurements; and
wherein a second parameter of the one or more timing parameters indicates a responding device’s maximum time between ranging measurements.

19. (Original) The non-transitory computer readable memory medium of claim 15,
wherein the program instructions are further executable to cause processing circuitry of the wireless device to:
	enter, after completion of the first ranging measurement, a power saving mode for a first time period based, at least in part, on the one or more timing parameters and on a processing time associated with the first ranging measurement.

20. (Cancelled) 

21. (Cancelled)

22. (Cancelled)

23. (Previously Presented) The wireless device of claim 1,

	receive, from a neighboring wireless device, an announcement indicating initiation of a first ranging measurement associated with the ranging procedure;
	receive at a first time, a first measurement packet from the neighboring wireless device;
	transmit, at a second time, a second measurement packet to the neighboring wireless device; and
	transmit, at a third time, a first report to the neighboring wireless device, wherein the first report is associated with the ranging procedure.

24. (Previously Presented) The wireless device of claim 23,
wherein the first report includes timestamps associated with at least one of:
	the first time and the second time; or
	a prior ranging measurement.

25. (Previously Presented) The wireless device of claim 23,
wherein the first time and the second time are separated by a short interframe space; and
wherein the second time and the third time are separated by a short interframe space.

26. (Previously Presented) The wireless device of claim 23,
wherein the at least one processor is further configured to cause the wireless device to:
	receive, at a fourth time, a second report associated with the ranging procedure from the neighboring wireless device, wherein the second report includes at least one of:
	timestamps associated with transmission of the first measurement packet and reception of the second measurement packet by the neighboring wireless device; or 
	timestamps associated with transmission of a prior first measurement packet and reception of a prior second measurement packet by the neighboring wireless device.

27. (Previously Presented) The apparatus of claim 10,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646